Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 1 of 23

Exhibit R

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 2 of 23

 

From: David Tuma

Sent: Wednesday, l\/|ay 21, 2014 8:37 Pl\/|

To: Josh Gi||; Joe Wagner (joe@hudson-gray.€om); l\/|ia B|agsvedt (l\/|ia@hudson-
gray.Corn)

Cc: Steve Lupinski

Subject: RE: Hosted Fi|e Server

Attachments: 051914 - Hosted Fi|e Server.pdf

Yes and yes, please.
l\/|ia Will fill out and sign the papers attached.

From: Josh Gill [mailto:igill@ctnetworks.net]

Sent: l\/|onday, l\/|ay 19, 2014 8:46 Al\/|

To: Joe Wagner (`|oe@hudson-gray.com); l\/|ia Blagsvedt (l\/|ia@hudson-gray.com)
Cc: David Tuma; Steve Lupinski

Subject: Hosted File Server

 

Hi Joe & l\/lia,

Hope you had a good Weekend, lrn back in the office now and before l left the country David and l spoke about your
preferences and needs for a flexible server solution.

l have attached a proposal Which includes the following:

o Hosted Server for 25 users

o 2.5TB of storage

o Ability to create folders, groups, etc.

o DoWnloadable app for smartphones

o Access the file server anywhere With an internet connection.

o Local file replication so you can Work on files Without an internet connection.
o Setup and installation

Happy to discuss if you have any questions.
Best Regards

Josh Gi||
C|ient E)<ecutive
Advancecl Solutions Group

 

ITsavvy 125 V\/ire|ess Bou|evard Hauppauge, NY 11788
469 7th Ave. Nevv Yorl<, NY 10018
Tel 631.787.2336 FAX 631.656.1957 iqill@ITSavvv.com vavv.ITsavvv.com

CREAT|VE lT - 01428

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 3 of 23
-WE"*S` | Spiceworl<s | Linl<edIn | Twitter | Facebook | YouTube

This e-mail contains proprietary information and may be confidential. If you are not the intended recipient of this e-mail, you are
hereby notified that any dissemination, distribution or copying of this message is strictly prohibited. If you received this message in
error, please delete it immediately.

CREAT|VE lT - 01429

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 4 of 23

HOSTED F|LE SERVER PROPOSAL

Presented to

HudsonGray, lnc.
333 Hudson Street
New York, NY 10013

 

Submitted by

G>savvy

lviay 13, 2014

CREAT|VE lT - 01430

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 5 of 23

CREAT|VE lT - 01431

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 6 of 23

 

 

COMPANY CONF|DENT|AL Hosted File Server Proposal May 13, 2014

EXECUTIVE SUMMARY ...................................................... 1
HOSTED SERV|CES ............................................................ 2

GENERAL SERVER 2.1
BUDGETARY QUOTE 3
ACCEPTANCE ........................................................................... 4
MANAGED SERV|CES TERMS AND COND|T|ONS 5
SUPPORT DOCUMENTS

lTsavvy

CREAT|VE lT - 01432

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 7 of 23

CREAT|VE lT - 01433

Case 1:15-cv-05814-.]PO Document 139- 18 Filed 11/26/18 Page 8 of 23
COMPANY CONF|DENTIAL Hosted File Server Proposal l\/lay 13, 2014

 

“i. EXECUT§VE SUMMARY

l\/lay 13, 2014

l\/lr. Joe Wagner
HudsonGray, lnc.
333 Hudson Street
New York, NY10013

Re: Hosted File Server

Dear N|r. Wagner,

lTsavvy is a premier provider of hosted servers and published virtual desktops. Hosted virtual desktops are changing
how employees use and manage data across their enterprise Available over internet connection Windows hosted
virtual desktops runs in lTsaWy data centers and is secured by our high availability infrastructure. User data and
preferences are protected against loss ortheft. Whether from home or on the road your employees gain ridiculously
flexible computing power without massive deployment and support costs.

At lTsavvy, we have developed services that gives you all the benents of a hosted platform without any of the
headaches of managing it yourself With lTsavvy Hosted Services, you’ll no longer need to worry about monitoring
alerts, patching or updating software, troubleshooting, backing up data, or any of the other day-to-day activities
required when you manage your own environment We take care of everything and back it up with the best expertise,
support, and infrastructure in the industry.

lTsavvy knows you face the same data protection challenges as large enterprises From managing explosive data
growth and complying with policies and regulations to protecting multiple systems and sites from disasters large and
small. Your data must always be safe and available. That's where your data backup experts come in.

Deployment Options Just Right for You

Software, SaaS, appliance, or lvlanaged Service. On*premise, edge, cloud. Any hybrid solution. Our solutions are on
the same technology platform, so no matter which deployment or combination of deployments you choose--or if your
needs change, or your business grows-you’re assured of the same, great user experience

Backed by a Rock-Solid lnfrastructure
The lTsawy cloud is always there when you need it. Our network of data centers is geographically dispersed, staffed

by a team of experts, and built with state-of-the-art encryption protocols, storage technologies, and replication
practices to ensure ironclad protection of your data.

We appreciate the trust you have placed in lTsavvy and look forward to being your trusted advisors as we move
ahead.

Proposed solution includes the following charges:

¢ (1) Hosted and Managed File Server with File sharing - 25 Users - Up to 2.5TB of storage - 10GB File Size
Limit - Access data from V\hndows, OSX, Android, and iOS. (monthly recurring charge)

o One Time setup fee - to setup hosted file server, create security groups and assist client with installation of
software to access tile server

NOTE:

Proposal assumes client has an existing firewall at their location to build a VPN tunnel from client's location to lTsavvy

 

{T$a:\/Vy l l l l l , … s l , l P&Qe1

CREAT|VE IT - 01434

Cas e1: 15- c-v- -05814- .]PO Document 139- 18 Filed 11/26/18 Page 9 of 23M
COMPANY CONFllDENTlAL

Hosted File Server Proposai f\llay 13, 2014
datacenter, if NOT client is responsible to provide or purchase a firewa|l

Sincerely,

Josh Gill

Client Executive
lTsavvy
jgill@lTsavvy.com
www.lTsavvy.com

 

Page 2 ti'savvy

CREAT|VE lT - 01435

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 10 of 23
COMPANY CONF|DENT|AL Hosted File Server Proposal May 13, 2014

 

2. HOSTED SERV|CES

2.1' GENERA_` SERVER

Designed to support small to very large scale lT operations Server Hosting provides customers flexible and
cost-efficient choices that meet target performance and scalability requirements Also, customers may choose a fully
configured service architecture from the outset, or they may start with a basic configuration and adapt and expand as
needed, based on Hnancial, operational, and business growth considerations

Designed to support small to very large scale lT operations Server Hosting provides customers flexible and
cost-efficient choices that meet target performance and scalability requirements. Also, customers may choose a fully
configured service architecture from the outset, or they may start with a basic configuration and adapt and expand as
needed, based on financial, operational, and business growth considerations

Hosting offers many benefits to companies of all sizes, from one-person shops to global conglomerates. |t’s a
cost-effective solution for those with mission-critical websites and applications that needs a high percentage network
uptime, support responsiveness1 technical expertise and a secure, high-end infrastructure. Here are some
considerations as you explore how outsourcing your hosting can benefit your company.

Cost efficiency

Hosting boosts the efficiency of your budget by removing the need for big capital outlays on hardware and data
centers, as well as the payroll required for regular maintenance and upgrades. lt’s a matter of converting capital
expenditures into operating expenditures: the money you now put into purchasing, maintaining and upgrading
hardware and software could instead be allocated to new strategic projects for your lT department ln a hosted
environment, you pay as you grow instead of over-purchasing capacity upfront. This saves you dollars in server
hardware, software, upgrades and man-hours needed to run it a|l.

Growth

When your company grows, your infrastructure must also grow. Since hosting providers have extensive hardware and
software resources they can help you scale smoothly and easily. A good hosting provider is always ready for your
growth, whether it’s steady, incremental expansion or a rapid deployment of a hosting environment The elastic nature
of cloud computing also helps ensure seamless growth.

As a leader provider in hosting, lTsaWy works to handle your company’s growth needs today and in the future. V\hth
clients, offices and data centers across the country, we see the big picture, understanding and creating solutions that
will address your global lT needs today and years from now.

Why “outsource” your hosting? lt lets you do what you do best By offloading tactical tasks such as hosting, you free
up your lT team to focus on strategic work that moves your company forward_ A hosting provider is an extension of

your lT department that provides extra muscle and round-the-clock management of your hosted environment, which
means your team has the time to dedicate to mission-critical goals

The latest technology automatically

Since hosting providers focus on their specific area of expertise, they can stay on top of the latest advances in their
industry. This lets you take advantage of the latest technologies without the expense of adding equipment or staff.

You benefit from the latest in hardware and software technology, managed by experienced engineers At |Tsawy, we
ensure that we`re on the cutting edge of emerging technology for all our hosted apps.

ln addition, hosting providers continually download and install software upgrades and security patches, so your
system is always up-to-date.

A hosting provider can also help achieve the compliance and regulatory requirements you need for your industry.
Suppon

lTsavvy PaQe 3

CREAT|VE lT - 01436

COMPANY CO(NJH§§Wl|AEB- cv- -05814- .]PO Document 1<389€@1{_:8€ 3§Vli@efd'01¢101§£26/18 Page 11 of 23 May 13 2014

 

Entrusting your hosting duties to another entity is a big step. We aim to make the transition as easy as possible with
superior service throughout the process lTsavvy believes that being a great hostan provider requires more than just
the best technologies but the best of support and service. To ensure a high level of comfort, lTsaWy has a dedicated
Support Team that‘s specifically built around you and your needs. lt’s the Team’s responsibility to know and
understand your connguration, your goals and you.

Security

Hosting companies integrate extensive security measures to protect your data from threats both physical and cnline.
At lTsavvy, we partner with leaders in the security industry to give you the strongest level of protection available
lTsavvy Hosting Security is a powerful, fully integrated portfolio of services, managed devices and best practices all
designed to ensure the highest levels of security for client data.

Customization

Every business has a unique need and budget A hosting provider can help you develop the highly-customized
hosting environment specifically for your company‘s needs lTsavvy delivers a portfolio of solutions like Managed
Hosting, Cloud Hosting and Email Hosting, each with a diverse mix of products Because needs change - sometimes
rapidly - our model is built to adjust to client needs quickly and efficiently.

 

`Page 4 2 lTsavvy

CREAT|VE lT - 01437

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 12 of 23
COMPANY CONF|DENT|AL Hosted File Server Proposal May 13, 2014

3. BUDGETARY QUOTE
The following is the detail of the equipment included in this quote:

HUDSONGRAY, lNC. BUDGETARY QUOTE
HOSTED F|LE SERVER PROPOSAL

Bill of l\/laterials
Qty Description Unit Sel| Extended Se||

Professional Services

1 Hosted Environment Setup $900.00
Hosted Environment Setup

Professiona| Services Tota| $900.00

PROPOSAL TOTAL $900.00

RECURR|NG CHARGES
Hosted Sevices
Qty item Number Description Price Ext. Price
1 FlleServer File Server w/File sharing - 25 Users - Up to 2.5TB of storage - toGB File Size Limit $420.00
File Server w/File sharing - 25 Users ~ Up to 2.5TB of storage - 1OGB File Size Limit - Access data from 420.00/month

Windovvs. OSX, Android, and iOS
Subtotal Servers $420.00/month
Hosted Services Total $420.00/month

RECURR|NG CHARGES TOTAL $420.00/m0nth

Phone: (631) 261-6900 Quote Descriptlon: Hosted File Server
E-mail : jgil|@|Tsavvy.com Quote Date: 05/13/2014
Prepared by : Josh Gill Exp. Date: 06/13/2014

Fax : (631) 757-8604

NOTES:

Pricing subject to change without advanced notice from the manufacturer.
Restock fees will apply for any items returned.

Returns must be made within 15 days of receipt of items unopened.
Shipping fees not included.

 

i`fsavvy Page 5

CREAT|VE lT - 01438

aSe 1: 15- --CV -0-581¢‘r JPO
coMPANY coNFiDENTlAL

Document139- 18 Filed 11/26/18 Page 13 of 23M
Hosted File Sen/er Proposal May 13, 2014

 

4. ACCEPTANCE

lN w|TNEsS WHEREOF, the Parties have caused this Statement of Work, as referenced in this document to be executed by their duly
authorized representatives as of the Effective Date. To the extent there is a conflict between this Statement of Work and the Systems integration
and Products Agreement, this Statement ofWork shall be deemed to prevail and control.

EQU|PMENT AND SERV|CES:

Seller agrees to furnish and install the following equipment (the "Equipment" or the "System") at Purchasei’s premises located at 333 Hudson
Street, New York NY 10013. Equipment and related services shall comprise solely ofthe following Proposal Dated May 13, 2014.

SALES PR|CE:

The Purchaser will pay the Sellerthe following sum in compensation for the Equipment and services set forth above:

Please check one:

5_- OUT RlGHT PURCHAS|NG OF EQU|PMENT AN D/OR SERV|CES

 

   

Contract Price __.._ . $900_00
Sa|es Tax(8.875%) .... $79.88
TOTAL ................................................................................................ $979.88
100% DUE UPON SlGNlNG OF CONTRACT $979.88
0% DUE UPON DEl_|VERY OF EQU|PMENT .. .... $0.00
BALANCE DUE UPON lNSTALL ............................................................. $0.00

-- LEASlNG OF EQU|PMENT

g n $1 Do||ar Buyout Lease
Contract Price (per month)
Sa|es Tax .........
TOTAL ......

 

DEPOS|T HEREBY ACKNOWLEDGED (Two lease payments)

Balance to be paid by Leasing Company.

Purchaser and Seller hereby agree to all of the above terms and Purchaser hereby acknowledges receipt of a fully executed copy of the

Agree me nt.

RECURR|NG CHARGES

Hosted Services .......................

Sales Tax ( 8.875%) ...............

Managed Services ...................
Recurring Charges Total ........

HudsonGray, lnc.

By:

 

(Slgnature)

Name:

 

Title:

 

Date:

........................... .. . . $420.00/m0nth

........................................................... $37 .28/mo nth

................................................................... $0.00/month
................................................... $457.28/m0nth

lTsavvy

By:

 

(Signature)

Name:

 

Title:

 

Date:

 

lTsavvy

CREAT|VE lT - 01439

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 14 of 23
COMPANY CONF|DENT|AL Hosted File Server Proposal May 13, 2014

 

5. MANAGED SERV|CES TERMS AND CONDIT|ONS

1. CANCELLATlON: At any time before implementation or services are begun Client may cancel this Contract by giving written notice thereofto the
Service Provider, which notice must be sent by Certined or Registered mail to Service Provider's address set forth above and which notice shall be
effective upon its receipt by Service Provider; however, upon cancellation Client agrees to pay to the Service Provider an amount equal to one (1)
month ofthe total Contract Price as liquidated damages to compensate Service Provider for loss of protits, commissions commissions to
salesman, clerical expenses and any other expenses incidental thereto and/or incurred by Service Provider. Should Service Provider commence
installation then Client shall no longer have the privilege ofcancellation and shall be bound by the terms ofthis contract

2. lVlAlNTENANCE: Customer will provide Service Provider remote access capability to their voice and/or data systems covered under a lTsavvy’
Managed Service Agreement. The Customer authorized remote access will be used by Service Provider solely to provide the initial remote
diagnostic support prior to dispatching of a technician or engineer to the Customer‘s location.

Customer‘s failure to provide remote access to Service Provider prior to dispatch ofa technician or engineer in response to a Managed Service
Agreement request will result in a billable Service Charge for all onsite visits; notwithstanding the service or maintenance request would have been
normally covered under a valid Warranty, Service or Nlaintenance Agreement.

3. QEEA_U_|_Lln the event Client shall fail to pay any sum hereunder when due, Client's account is on 'Account Hoid' or in arrears on any other
account with Service Provider, then, in addition to all other remedies available to Service Provider at law or in equity, and not in limitation thereof,
Service Provider may cease providing service until paid in full and then at its option terminate this agreement retaining all sums theretofore paid
hereunder as liquidated damages Client shall remain liable for any dehciency. Client agrees that if collection of any monies due and owing under
this Contract is placed with an attorney or collections agency, the Client will pay all fees and expenses in addition to any court, attorney's or
miscellaneous costs incurred in connection therewith

4. lNSURANCE: All risk of loss or damage to the Equipment or the premises as a result of fire, theft, water, malicious mischief or other casualty,
shall be borne by Client Client agrees to maintain in full force and effect all necessary insurance, including tire and extended coverage insurance
for the insurable value ofthe Equipment. Service Provider shall perform the work hereunder as an independent contractor, and shall have the
exclusive control of the manner and means of performing the work.

5. SUSPENS|ON OF OBL|GAT|ONS OF Service Provider: The obligations of Service Provider hereunder shall be conditioned upon and shall be
suspended to the extent and for the period of time that it is hindered or prevented from complying therewith because of labor disturbances including
strikes and lockouts acts of God, fires. stormsl water, unreasonable delays in transportationl governmental action, and any other similar or
dissimilar cause beyond Service Provider's control.

6. BlNDlNG AGREEMENT: The parties mutually understand and agree that the last act to bind the partiesto this agreement shall be the execution
and acceptance Ey l lsavvy.

7. ABB_L'[BAI|QN_: The parties hereto mutually understand and agree that in the event that there is any dispute arising out of the execution,
performance, completion or failure lo complete this agreement or the work hereunder then Client's sole and exclusive remedy shall be by way of
arbitration by ming with the American Arbitration Association, to be held in the County of Suffolk, State of New York and the law of the state of New
York shall control both the substantive and procedural interpretations governing the execution, construction and performance of the agreement
However, Service Provider shall also have the right to commence an action against Client in the State and Federal Courts sitting in Nassau or
Suffolk Counties, New York, and Client hereby consents to jurisdiction in said courts

8. ENT|RE AGREEMENT:

This agreement supersedes all negotiations and constitutes the entire agreement between lTsavvy and Client with respect to the Services covered
by this agreement. No representation or statement not expressed herein shall be binding upon Service Provider, and this agreement may be
changed or amended only by an instrument in writing signed by both parties

9. NON-SOLlClTATlON: Each party, its affiliates subsidiaries and representatives agree, for a period ofthree (3) years, not to directly, or indirectly
solicit for employment or employ any person who is now employed orretained by the other party or any affiliate without the prior written consent of
the respective party.

10. - ; lfoff site back up data storage is being leveraged through lTsavvy and the Client's data store volume at the end of the month
exceeds the initial contracted base data store volume, Client will be charged an additional monthly charge of $2.49 per GlG for each additional GlG
of data stored

11. RESPONS|B|L|TY OF MA|NTA|N|NG AND SUPPORT|NG SOFTWARE: Customer legacy and purchased software or custom applications
purchased from manufacturers or third party vendors other than lTsavvy is the responsibility of Customer. Sottware and applications purchased
from lTsavvy will be supported and maintained by lTsavvy. Licensing and and software assurance renewals on Customer owned software will be at
the sole cost and responsibility ofthe Customer.

12. COPYR|GHT: This document contains confidential and proprietary information of lTsavvy and is protected by Copyright laws Unauthorized
use, duplicaticn, disclosure or modification of this document in whole or in part without the written consent of lTsavvy is strictly prohibited By
providing this document, lTsavvy is not making any representations regarding the correctness or completeness of its contents and reserves the
right to alter this document at any time without notice Because of the inherent complex nature of computer and network soitware, lTsavvy makes
no warranties either expressed or implied regarding software interoperability between its communications system (Products Sold) and customers
software or hardware, whether sold by lTsavvy or existing on customers network. This includes but is not limited to CT|, Citrix, Blackberry, Unified
Communications, Fax over iP and Voice over lP. lTsavvy will make best efforts to resolve customer network issues You agree we have the right to
use your logo or reference your company name when using any/all-marketing materials All Rights reserved.

 

 

 

 

 

Signature: Title:
Name: Date:
lTsavvy Page 7

CREAT|VE lT - 01440

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 15 of 23

CREAT|VE |T - 01441

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 16 of 23

SUPPORT DOCUMENTS

 

Additional Documents
Inc|uded for Reference

 

Osavvy

CREAT|VE lT - 01442

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 17 of 23

CREAT|VE lT - 01443

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 18 of 23

Managed Services

Response and Reso|ution Times

The followi -g table shows the ta _ets of res o nse and resolution times for each o `o ' level:
Trouble Priority Response Resolution time Escalation

time (in hours) * threshold
(in hours) * (in hours)

   
     

 

Service not available (all users 1 V\hthin 1 hour ASAP - Best Effort 2 hours
and functions unavailable).
Signiticant degradation o`f 2_ Within 4 hours ASAP - Best Effort 3 hours

service flame number cit users
or business critical functions
affectad]

 

Limited degradation of service 3 V\hthin 24 hours ASAP - Best Effort 48 hours
(|imlted number of users or
functions affected, business
process can continue).

 

$mall service degradation -_4 within 48 hours ASAP - Best Effort ` 96 ttours
ti;`we_iinaae process dan continue
one user affectad).

 

 

 

 

 

 

 

Support Tiers

The followin details and describes our Sun ~ rt Tier levels:
S'up port Tier D'E: sc riptinn

Tier1 Support All support incidents begin in Tier 1 , where the initial trouble ticket is
created, the issue is identified and clearly documented, and basic
hardware/software troubleshooting is initiated.

 

Tier 2 Support All support incidents that cannot tie resolved with Tier 1 Support are
escalated to Tier 2. where more complex support on hardwarefaol'tware
intiueti can he provided bit more experienced Englrte_hrs.

 

Tier 3 Support Support incidents that cannot be resolved by Tier 2 Support are escalated
to Tier 3, where support is provided by the most qualined and experienced
Engineers who have the ability to collaborate with 3rd Party (Vendor)
Support Engineers to resolve the most complex issues

 

 

 

 

Managed Services j
Appendix A "'"~_

CREAT|VE lT - 01444

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 19 of 23

Service Request Esca|ation Procedure

Support Request is Received

Trouble Ticket is Created

issue is identified and documented in Heip Desk system

issue is qualified to determine if it can be resolved through Tier1 Support

P.°’N.~‘

if issue can be resolved through Tier 1 Support:

5. Levei 1 Resoiution - issue is worked to successful resolution
Quaiity Controi ~issue is verified to be resolved to Client‘s satisfaction
7. Trouble Ticket is ciosed, after complete problem resolution details have been updated in Heip Desk system

93

lf issue cannot be resolved through Tier 1 Support:

8. issue is escalated to Tier 2 Support
9. issue is qualified to determine if it can be resolved by Tier 2 Support

if issue can be resolved through Tier 2 Support:

10. Levei 2 Resoiution - issue is worked to successful resolution
11. Quality Control -|ssue is verified to be resolved to Client's satisfaction
12. Trouble Ticket is closed, after complete problem resolution details have been updated in Heip Desk system

If issue cannot be resolved through Tier 2 Support:

13. issue is escalated to Tier 3 Support
14. issue is qualified to determine if it can be resolved through Tier 3 Support

if issue can be resolved through Tier 3 Support:

15_ Levei 3 Reso|ution - issue is worked to successful resolution
16. Quality Controi -|ssue is verified to be resolved to Client's satisfaction
17_ Trouble Ticket is ciosed, after complete problem resolution details have been updated in Heip Desk system

lf issue cannot be resolved through Tier 3 Support:

18. issue is escalated to Onsite Support
19, issue is qualified to determine if it can be resolved through Onsite Support

if issue can be resolved through Onsite Support:

20. Onsite Resoiution ~ issue is worked to successful resolution

21. Qua|ity Controi _|ssue is verified to be resolved to Client‘s satisfaction

22. Trouble Ticket is ciosed, after complete problem resolution details have been updated in Heip Desk system
If issue cannot be resolved through Onsite Support:

23. i.T. Manager Decision Point - request is updated with complete details ofail activity performed

Managed Services /.
Appendix A "}"'il'

CREAT|VE lT - 01445

Case 1:15-cv-05814-.]PO Document 139-18 Filed 11/26/18 Page 20 of 23

Managed Services
Service Levei Agreement

(SLA) Attachment to Managed Services Agreement

1. Goais. The purpose of this SLA is to provide dependabie, timely service and support forthe technology
needs of Client. lTsavvy (Service Provider) agrees to respond in a timely manner and to resolve
issues with the operating system and software on the server(s) listed below ("The Listed Servers").

2. Soie Provider. in order forthis Service Levei Agreement to be effective, lTsavvy must be the sole
provider of technical services to Client. lf technical support services are provided by any other party,
including Client, the SLA portion of this Agreement will be invalidated.

3. Operationai. Operationai is defined as working and available to Client. A server is Operationai when
the Client can use it in the normal course of business and Client‘s business operations are not adversely
affected by the operational state of the server.

4. Failure. A failure occurs when any critical function of the server is not performing adequately to allow
Client to continue normal operations lt is assumed that when the listed servers have one or more
failures the Client's revenues will be impacted.

5. Exclusions. Failures underthis SLA do not include hardware problems including but not limited to
problems with the motherboard, processor, disc drives network cards, fans, and power supplies

6. Force Majeure. Client acknowledges and agrees that Service Provider shall not be responsible for any
failures or delays in performing services underthis SLA which are caused by actions or events outside of
Service Provider’s control. Such actions include but are not limited to hardware failure, network
interruptions actions taken by Carriers or internet service providers priorities or other third parties Acts of
God, acts of civil or military authority, fires, wars, riots, earthquakes1 storms, hurricanes and floods

7. Ciaims. ln order to be compensated underthis SLA, Client must reporting downtime and response
time incidents in writing, by emaii, or by fax. Ciaims for SLA remedies must be made within 7 days of the
failure.

8. Hours of Service. Consuitant Hours of service are 8:00am to 5:00pm on business days, excluding
observed national holidays Service Providers help desk, web site portal, and off-hours voicemaii serve as
means of reporting service requests

9. Response Times. All service requests for the listed servers will be acknowledged to Client within 2
hours Work on service requests for the listed servers will commence as per the Priority Classification

Response Time listed in Appendix A ofthe Managed Services Agreement. Service Provider will make
periodic reports to Client regarding the status and progress on the service request

10. Downtime Compensation. in the event that the Listed Servers experience unp|anned Failures or are
not Operationai within the definitions of this Agreement, Service Provider agrees to provide compensation
to Client equivalent to three times the amount paid by Client for each day the server is affected
Compensation will be in the form of credit applied to Client's account The minimum failure time will be
one day and the minimum compensation time will therefore be three days

Managed Services
SLA ser

 

CREAT|VE |T - 01446

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 21 of 23

Downtime percent is calculated as follows:

Days or partial days of failure x 3

Workdays in the month
Downtime Compensation is calculated as follows Downtime percent multiplied by amount paid for server

maintenance for the month.

11. Response Time Compensation. in the event that Service Provider fails to provide adequate
response time, as defined in this Agreement. Service Provider agrees to provide compensation to Client
equivalent to three times the Onetime Failure Rate times the amount paid for server maintenance for the
month. Compensation will be in the form of credit applied to Client's account

Onetime Failure Rate is calculated as foilows:

Number of on time responses x 3

 

Totai Service Requests in the Month

On Time Failure Rate Compensation is calculated as follows: Onetime Failure Rate multiplied by amount
paid for server maintenance for the month.

12. Liabiiity. Client agrees that Service Provider's entire liability, and Client's exclusive remedy, with
respect to this SLA is limited to the amount Client paid to Service Provider for Services during the
previous three (3) full months All other limitations of liability are identical to those agreed to in the Service
Agreement.

lN VV|TNESS WHEREOF, the parties hereto have executed this Agreement as of the date first
written above.

 

 

lTsavvy: CL|ENT:
By: By:

Name: Name:

Title: Title:

Managed Services
SLA

 

CREAT|VE lT - 01447

Case 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 22 of 23

CREAT|VE lT - 01448

se 1:15-cv-05814-.]PO Document139-18 Filed 11/26/18 Page 23 of 23

savvv

LOCAT|ONS

 

Corporate Headqua rters

313 South Rohlwing Road
Addison, IL 60101
Main 630.396.6300
Fax 630.396.6322

Chicago Office

30 West Monroe Street
Suite 1400
Chicago, IL 60603

Iowa

249 Research Parkway
Suite 230
Davenport, IA 52806

California

1255 Treat Boulevard
Suite 300
Walnut Creek, CA 94597

Ohio

70 Birch Alley
Suite 240 Building B
Beavercreel<, OH 45440

Long Island

125 Wire|ess B|vd.
Hauppauge, NY 11788

Main: 1-800-871-3663
New York

469 Seventh Ave
New York, NY 10018

CREAT|VE lT - 01449

